DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Sylvain on May 6, 2022 and May 10, 2022.


The application has been amended as follows: 

Please AMEND claim 1 as follows.
Claim 1 lines 1-2: A copper alloy component 
Claim 1 line 17: non-silicide phases in [[the]] an amount of, by weight, at least 0.4% and at most 2%, and the weight

Please AMEND claim 2 as follows.
Claim 2. The component of claim 1, having, by weight, 3.0-5.0% aluminum, 0.5-1.5% iron and ≤0.7% tin

Please AMEND claim 3 as follows.
Claim 3. The component of claim 1, having, by weight, 56-60% copper, 3.0-4.0% aluminum, 1.3-2.5% silicon, 3.0-4.0% nickel, 0.5-1.5% iron, and 0.3-0.7% tin

Please AMEND claim 4 as follows.
Claim 4. The component of claim 1, having, by weight, 59-62% copper, 3.5-4.5% aluminum, 1.2-1.8% silicon, 2.5-3.9% nickel, 0.7-1.1% iron, 0.7-1.0% manganese and 0.05-0.5% tin

Please AMEND claim 5 as follows.
Claim 5. The component of claim 1, wherein the amount of free silicon is, by weight, at least 0.65% and at most 2%

Please AMEND claim 6 as follows.
Claim 6. The component of claim 1, wherein the weight ratio between zinc and free silicon is 

Please AMEND claim 8 as follows.
Claim 8. The component of claim 1, wherein a weight ratio of the sum of the elements Ni+Fe+Mn to Si is ≤3.45 and ≥0.7. 

Please AMEND claim 9 as follows.
Claim 9. The component of claim 8, wherein the weight ratio is ≤3.25 and ≥0.7.

Please AMEND claim 14 as follows.
Claim 14. The component of claim 1, wherein the component is treated with at least one heat treatment step with subsequent cooling such that the amount of free silicon in the alloy matrix or in silicon-containing non-silicide phases is , by weight, at least 0.4% and at most 2%.

Please AMEND claim 15 as follows.
Claim 15. The component of claim 14, wherein process management of the at least one heat treatment step and subsequent cooling provides β phase in an amount greater than 80%.
 

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claims, namely claim 1, requires a copper alloy component with a composition consisting of specific ranges for the closed group of the constituent elements wherein the component has a) aluminum intermetallic phases, b) free silicon present in an alloy matrix or in silicon-containing non-silicide phases in an amount of 0.4-2 weight%, c) weight ratio between zinc and free silicon being 15 to 75, d) a β phase is present in an amount greater than 80%, and e) there are no γ phases containing silicon.
The declarations under 37 CFR 1.132 filed 05/02/2022 is sufficient to overcome the rejection as stated in the prior office action of a) Claims 1-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0092517 A1 of Kosaka (US'517) and b) Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0092517 A1 of Kosaka (US'517), and further in view of US 2008/0240973 A1 of Gaag (US’973).
Although the primary prior art of record, US 2009/0092517 A1 of Kosaka (US'517), teaches a high-strength copper alloy extruded material having superior machinability and its manufacturing method with a specific composition, the prior art does not explicitly teach of the component having b) free silicon present in an alloy matrix or in silicon-containing non-silicide phases in an amount of 0.4-2 weight%, c) weight ratio between zinc and free silicon being 15 to 75, d) a β phase is present in an amount greater than 80%, and e) there are no γ phases containing silicon. Further, the primary prior art teaches “[0058] Silicon forms a γ phase to improve the toughness and the machinability of the copper alloy extruded material. When its content is less than 1.8% by weight, the above improvement effect is not sufficient and on the other hand, when it exceeds 3.5% by weight, the toughness of the copper alloy extruded material is lowered. In addition, although the improvement effect of the machinability due to the addition of silicon is small as compared with the effect of forming the old grain boundaries to be described below and the effect of the adding the machinability improvement element such as graphite, silicon improves the strength, abrasion resistance, stress corrosion cracking resistance, and resistance to oxidation at high temperatures.” Moreover the prior art US'517 teaches “[0001] The present invention relates to a free-machining and high-strength copper alloy extruded material and more particularly, to a copper alloy extruded material not containing lead and cadmium that adversely affects the human body and the environment.” and points out in the background art that “[0006] On the other hand, a non-leaded free-machining copper alloy that does not contain lead or cadmium at all is disclosed in Japanese Unexamined Patent Publication No. 2000-119775, for example. According to this document, a copper alloy having a tensile strength of 600 to 800 MPa is proposed, and silicon (Si) that is an additive element improves the machinability of the copper alloy by producing a γ phase.” Therefore, one cannot presume that alloy of the prior art, which is a free-machining and high-strength copper alloy extruded material, does not contain γ phases containing silicon as required by the instant claims. Therefore, instant claims and its dependents are distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733